Case 8:18-cr-OO490-WF.]-SPF Document 1 Filed 10/18/18 Page 1 of 4 Page|D 1

     

F~‘:LE¢J
b UNITED sTATEs DIsTRlcT coURT x
MIDDLE DrsTRlcT oF FLoRiDA 28180£1 18 PH l= 135-
TAMPA DlvlsloN H§}L{)is§xol;§f%?gr,%g mm
‘ l walsh
UNITED sTATEs oF AMERICA T/“ ’PA FLORH)A
v. cAsE No. <<'s=\‘K-cf' “i°\O-T»<>I'SPF'
18 U.s.c. § 922(g)(1)
cRYsTAL DAvls
INDICTMENT
The Grand Jury charges:
coUNT oNE

On or about July 19, 2018, in the Middle District of Florida, the
defendant,
CRYSTAL DAVIS,

having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:

l. Grand Theft, on or about June 19, 20l2;

2. Grand Theft, on or about October 21, 2016;

3. False Verif`lcation of Ownership, on or about November l4, 2016;

4. Driving Wbile License Suspended, Habitual Offender, on or about
April 4, 20 l 7;

5. Burglary of an Unoccupied Conveyance, on or about March 9, 2017;
6. Grand Theft Motor Vehicle, on or about March 9, 2017;

7. Driving While License Suspended, Habitua] Offender, on or about

 

Case 8:18-cr-OO490-WF.]-SPF Document 1 Filed 10/18/18 Page 2 of 4 Page|D 2

March 9, 2017; and
8. Fleeing to Elude High Speed, on or about March 9, 2017,
did knowingly possess, in and affecting interstate commerce, a firearm, that is,

a .22-caliber semi-automatic rifle.

In violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2).

FORFEITURE

l. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 18
U.S.C. § 924(d), and 28 U.S.C. §2461(€).

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the
defendant, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)
and 28 U.S.C. § 246l(c), all firearms and ammunition involved in or used in
the violation.

3. If any of the property described above, as a result of any actor
omission of the defendant

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited With, a third

Paffy;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

Case 8:18-cr-OO490-WF.]-SPF Document 1 Filed 10/18/18 Page 3 of 4 Page|D 3

e. has been commingled With other property Which cannot be
divided vvithout difficulty,
the United States shall be entitled to forfeiture of substitute property under the
provisions of2l U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(€).

A TRUE BILL,

MARIA CHAPA LOPEZ
United States Attorney

f) ` 'r/` fit/1 `

Natalie Hirt Adams
Assistant United States Attorney

By¢ WWW°>/

Christopher F. Murray v
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

       

FORM OBD-34
January 2018

Case 8:18-cr-OO490-WF.]-SPF Document 1 Filed 10/18/18 Page 4 of 4 Page|D 4
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

THE UNITED STATES OF AMERICA
Vs.

CRYSTAL DAVIS

 

]NDICTMENT

Violations: Title 18, United States Code, Section 922(g)(1)

 

A true bill, M

Foréperson

 

Filed in open court this 18th day of October, 2018.

 

Clerk

 

Bail $

 

 

T:\_Cases\Crimz`nal Cases\D\Davis, Crystal_2018R02429_NHA \f_lndictment Back.docx

GPO 863 525

